Citation Nr: 0404513	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-11 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to an increase in a 10 percent rating for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
January 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 RO decision that 
denied service connection for a lung disorder and low back 
disorder, and which denied an increase in a 10 percent rating 
for a left knee disorder.


FINDINGS OF FACT

1.  The veteran's currently has a lung disorder, including 
asthmatic bronchitis/chronic obstructive pulmonary disease 
(COPD), which began during his active duty.

2.  The veteran's current low back disorder, including 
degenerative joint and disc disease of the lumbosacral spine, 
began many years after service, was not caused by any 
incident of service, and was not caused or permanently 
worsened by his service-connected left knee disorder.   

3.  The veteran's service-connected left knee disorder, 
including postoperative residuals of a meniscectomy and 
arthritis, is manifested by minimal limitation of motion and 
slight instability.


CONCLUSIONS OF LAW

1.  A lung disorder was incurred in active service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  A low back disorder was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of a service-connected left knee disorder.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2003).

3.  The veteran's service-connected left knee disorder is 10 
percent disabling based on arthritis with limitation of 
motion, and it is also 10 percent disabling based on 
instability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5257,5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from 
October 1978 to January 1980.  His October 1978 service 
enlistment examination noted a postoperative right knee 
disorder.  The service medical records show the veteran was 
repeatedly treated for lung problems including asthmatic 
bronchitis and pneumonia.  An April 1979 record mentions a 
history of smoking since age 13, and currently smoking 10 
packs per week.  When being treated for asthmatic bronchitis 
in October 1979, the veteran mentioned that about three years 
ago he fell off a horse and hurt his back, but no current 
back condition was noted.  Treatment for asthmatic bronchitis 
continued in October and November 1979, and the veteran said 
he would try to stop smoking.  His service medical records 
reveal treatment for a left knee disorder, with various 
diagnoses such as chondromalacia, ligament strain, and an 
injured lateral meniscus (for which he had a lateral 
meniscectomy in November 1979).  History at his service 
separation examination in December 1979 noted he remained 
under treatment for his left knee.  History also included 
asthmatic bronchitis and chronic cough.  He denied a history 
of back pain.  Objective physical examination noted the lungs 
and spine were normal, and there were surgical scars on both 
knees.

A post-service December 1999 treatment report from James C. 
Barnett, M.D., of the Jewett Orthopaedic Clinic, noted that 
the veteran complained that for the last several weeks he had 
episodes of left knee locking and a popping sensation.  
Findings included some left knee tenderness.  The knee had 
full range of motion and no instability.  There was a history 
of prior knee surgery.  The current impression was probable 
re-tear of the left lateral meniscus.  X-ray examination of 
the left knee revealed some mild post-traumatic degenerative 
changes consistent with joint space narrowing, subchondral 
sclerosis, and squaring off of the femoral condyles in the 
lateral compartment.  

In October 1997, the veteran claimed service connection for a 
left knee disorder.  In January 2000, he filed a claim for 
service connection for a lung disorder (which he described as 
emphysema secondary to in-service acute asthmatic 
bronchitis).  

In a January 2000 statement (primarily prepared by a service 
representative), C. A. Mella, M.D., circled an item to 
indicate (in response to a question posed by the 
representative) that it was at least possible that the 
veteran's emphysema was related to his in-service acute 
asthmatic bronchitis.  In the portion of the form for 
explaining his answer, the doctor noted the history of 
treatment in service for asthmatic bronchitis and colds with 
chronic cough, and the doctor noted the veteran had been a 
heavy cigarette smoker for years.   [The Board notes that in 
his compensation claim the veteran reported he had been 
treated by Dr. Mella since service for lung problems.]

In a January 2000 statement (primarily prepared by a service 
representative), James C. Barnett, M.D., circled an item to 
indicate (in response to a question posed by the 
representative) that the veteran's left knee disorder was at 
least as likely as not related to his active duty service.  
The doctor also noted that the clinical findings were 
consistent with a re-tear of the lateral meniscal remnant.

In June 2000, the RO granted service connection and a 10 
percent rating for a left knee disorder.

VA outpatient records from 2000 and 2001 show the veteran was 
treated for a lung disorder, with diagnoses including asthma, 
bronchitis, and COPD.  It was noted that he had been a heavy 
cigarette smoking for 30 or more years, smoking 1 to 11/2  
packs per day.  These outpatient records also describe a left 
knee disorder.  On difference occasions the veteran was found 
to have left knee instability (such as 2 plus Lachman's sign, 
and slight patellar subluxation) and other times the knee was 
found to be stable.  Different types of left knee braces were 
prescribed and provided by the VA during this time.  The 
outpatient records also note a low back disorder, with 
findings of degenerative disc and joint disease of the 
lumbosacral spine.

A VA medical record, apparently from the date of an October 
2000 datestamp on the form, noted that the veteran's back 
brace was helpful.  Physical examination revealed normal 
range of motion in the left knee.  There was mild 
crepitation, and the knee was stable and without swelling.  
Examination of the back revealed some tenderness with a 
normal range of motion.  The impression was mild degenerative 
osteoarthritis of the left knee, and degenerative disc 
disease of the lumbar spine.  It was noted that most likely 
the current left knee problems were associated with prior 
meniscal surgery on a degenerative basis.  It was stated this 
could reasonably be associated with his degenerative lumbar 
spine and abnormal gait.  The author of this report is 
apparently a physician assistant (PA) at the VA outpatient 
clinic.

In June 2001, a VA orthopedic examination was conducted.  The 
examination noted the veteran's service history of a left 
lateral meniscectomy.  He reportedly had done well 
postoperatively until three to four years ago, when he began 
to have some catching and clicking in the left knee, and he 
began favoring it.  During the same period of time, he 
reported having pain in his low back, which increased with 
activities.  He denied any radicular symptoms.  He also 
reported a history of multiple right knee surgeries.  
Physical examination of the left knee revealed a well-healed 
lateral incision corresponding to his lateral meniscectomy.  
There was full extension and flexion was to approximately 120 
degrees.  There was no instability on varus, valgus stress, 
or anterior/posterior drawer.  Lachman's and McMurray's 
testing was negative.  There was no significant joint line 
tenderness.  There was mild lateral joint line tenderness.  
X-rays of the left knee revealed some degenerative changes 
and lateral compartment narrowing.  Examination of the spine 
revealed some mild diffuse tenderness in the lower lumbar 
area.  There was mild discomfort in the lumbar spine during 
movement.  X-rays revealed some disk space height loss at L3-
L4, L4-L5, and most at L5-S1, with some osteophyte formation 
and facet hypertrophy.  Examination of the lower extremities 
revealed 5/5 muscle strength in all groups tested.  Deep 
tendon reflexes were equal bilaterally.  The examination 
diagnostic impressions were left knee degenerative joint 
disease, status post lateral meniscectomy; and degenerative 
disk disease on L4-L5 and L5-S1.  The VA examiner opined that 
it was less likely than not that the current low back 
disorder was related to the left knee disorder.  The veteran 
described a history of physical work throughout his life, 
described a history of multiple surgeries to his right knee, 
and stated that he limped on both knees.  The examiner noted 
it was unclear as to which leg would be contributing to the 
low back pain or whether he was genetically predisposed, and 
it was pointed out he had a history of labor through the 
years.  The examiner said that considering the fact that the 
veteran did not have a specific injury in the military and 
that his left knee has only been bothering him in the last 
couple years, it was doubted that his back pain was directly 
related to his left knee injury in the military.

A VA outpatient clinic record, apparently from the time of an 
October 2001 datestamp on the document, is signed by a 
physician assistant.  Impressions included osteoarthritis of 
the spine and low back disc problems.  The clinician opined 
that sacroiliac degenerative joint disease would be 
attributable to the chronic limp from the service-connected 
left knee disorder, and that facet arthritis would be 
attributed to a fall that occurred on active duty, with 
associated herniated and bulging discs secondary to this.  

In April and June 2001, and again in May 2003, the RO sent 
correspondence to the veteran informing him of his rights and 
responsibilities under the Veterans Claims Assistance Act of 
2000.  The letters informed him of evidence needed to support 
his claims.  He was requested to identify medical treatment 
providers he had seen for his conditions, and was told the VA 
would attempt to obtain identified records. 

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been notified with 
regard to the evidence necessary to substantiate his claims.  
He has been told of his and the VA's respective duties to 
provide evidence.  Pertinent identified medical records have 
been obtained, and necessary VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.   

A.  Service connection for lung disorder

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service medical records from the veteran's 1978-1980 active 
duty show repeated treatment for lung problems including 
asthmatic bronchitis, and the veteran was known to be a heavy 
cigarette smoker.  Medical records from 2000 and 2001 show 
treatment for lung problems, with varied disagnoses such as 
asthma, bronchitis, and emphysema.  The veteran gave a 
history of lung problems since service.  He was known to be a 
heavy cigarette smoker for years.  Although earlier post-
service treatment record are not on file, the veteran has 
reported treatment for lung problems over the years by Dr. 
Mella.  In a 2000 statement, Dr. Mella essentially opined 
that it was possible that the current lung problems were 
related to service.  

The veteran has provided satisfactory information of 
continuity of symptomatology of a lung problem from the time 
of service to the present.  38 C.F.R. § 3.303(b).  There is a 
chain of evidence to trace the current lung problem to 
service onset.  The Board finds that the current lung 
disorder, with diagnoses including asthmatic bronchitis/COPD, 
began during his active duty.  The lung disorder was incurred 
in service, warranting service connection.  The benefit-of-
the-doubt rule has been considered in granting this benefit.  
38 U.S.C.A. § 5107(b).

B.  Service connection for low back disorder

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted if a claimed 
disability is found to be proximately due to or is the result 
of an established service-connected disability.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may be found in 
certain instances in which a service-connected disability 
aggravates another condition.  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet.App. 439 (1995). 

The veteran's service medical records from his 1978-1980 
active duty, including the service separation examination, do 
not show a low back disorder.  Post-service treatment records 
are silent as to any low back disorder until 2000, many years 
after service. 

In support of his claim, the veteran relies primarily on 
October 2000 and October 2001 opinions by a physician 
assistant.  An October 2000 report noted that the veteran's 
left knee condition could possibly be associated with his 
degenerative disc disease and abnormal gait.  The October 
2001 report said the low back problems could variously be due 
to a fall in service and from a limp associated with the 
service-connected left knee disorder.  

The Board notes that there is no evidence of a fall and back 
injury in service.  Moreover, any limping would not be from 
the service-connected left knee disorder alone, as the 
veteran has a similar but non-service-connected right knee 
disorder.

On the June 2001 VA examination, the examiner opined that the 
veteran's lumbar spine disorder was not related to his left 
knee disorder.  This examiner noted a complete medical 
history.  Based upon this review, the VA examiner indicated 
that it was less likely than not that the current low back 
disorder was related to the left knee disorder.  In support 
of his opinion, he noted that the left knee had done well 
postoperatively until three to four years ago.  He also noted 
that the veteran described a history of physical work 
throughout his life, a history of multiple surgeries to his 
right knee, and stated that he limped on both knees.  The VA 
examiner noted that the veteran did not have a specific 
injury in the military and that his left knee has only been 
bothering him in the last couple years.  

The Board finds the opinion offered by the June 2001 VA 
examiner is far more persuasive in this matter.  This opinion 
was based upon a superior review of the veteran's medical 
history.  The opinions of the physician assistant in October 
2000 and October 2001 are not considered probative since they 
are based largely on an unsubstantiated lay history provided 
by the veteran.  Reonal v. Brown, 5 Vet. App. 458 (1993).  

The weight of the credible evidence demonstrates that the 
veteran's current low back disorder began many years after 
his active duty, was not caused by any incident of service, 
and was not caused or worsened by the service-connected left 
knee disorder.  A low back disorder was not incurred in or 
aggravated by service, and is not proximately due to or the 
result of the service-connected left knee disorder.  Neither 
direct nor secondary service connection for a low back 
disorder is warranted.  

As the preponderance of the evidence is against the claim for 
service connection for a low back disorder, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

C. Increase in 10 percent rating for a left knee disorder.

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When rating a veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, and 20 percent 
when moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
When the requirements for a compensable rating under this 
code are not met, a 0 percent rating is assigned.  38 C.F.R. 
§ 4.31.

Degenerative or traumatic arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is at least some limitation of 
motion, but which would not be rated compensable under a 
limitation-of-motion code, a 10 percent rating may be 
assigned for each major joint or group of minor joints 
affected by arthritis.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation.  Flexion limited to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

In precedent opinions, the VA General Counsel has held that 
separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 9-98 and 23-97

The medical evidence shows a history of a left knee 
meniscectomy, and now there is arthritis of the knee 
established by X-ray findings.  The left knee is also shown 
to exhibit some limitation of motion.  The most recent VA 
examination in 2001 shows range of motion for the left knee 
from full extension to 120 degrees of flexion.  As standard 
range of motion of a knee is from 0 to 140 degrees (see 
38 C.F.R. § 4.71, Plate II), the examination shows at least 
some limitation of motion of the left knee, even if such does 
not meet the criteria for a compensable rating under 
limitation of motion Codes 5260 and 5261.  Left knee 
arthritis with at least some limitation of motion warrants a 
10 percent rating under Codes 5003 and 5010.

With regard to Code 5257 and any left knee instability, a 
number of medical records, including the 2001 VA examination, 
note no instability.  However, the 2000 and 2001 outpatient 
records show the veteran was repeatedly provided with 
prescribed knee braces for his left knee, evidently for 
instability, and a couple of the records note a positive 
Lachman's test or other findings of instability.  Considering 
the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the 
Board finds that the veteran has slight left knee 
instability, warranting a separate 10 percent rating under 
Code 5257.

In sum, the left knee disorder is to be rated 10 percent 
based on arthritis with limitation of motion, and it is also 
to be separately rated 10 percent based on instability.  To 
this extent, the claim for an increased rating is granted.



ORDER

Service connection for a lung disorder is granted.

Service connection for a low back disorder is denied.

The service-connected left knee disorder is to be rated 10 
percent based on arthritis with limitation of motion, and it 
is also to be separately rated 10 percent based on 
instability; to this extent, an increased rating for a left 
knee disorder is granted.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



